Citation Nr: 1735481	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to March 1969.  The record demonstrates that the Veteran served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) 

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a June 2016 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

These matters were remanded by the Board for further development in September 2016 and have since been returned to the Board for further appellate action.  As discussed below, the Board finds that there has not been substantial compliance with its remand.

The Board notes that in December 2016, the RO granted service connection for peripheral neuropathy of the upper and lower extremities and, as such, those matters are no longer before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that his bilateral hearing loss and tinnitus were caused by in-service exposure to acoustic trauma.  

The Veteran testified at a June 2016 Board hearing that he noticed his hearing loss when he left the service, but then stated that he noticed it more at the age of 30.  The Veteran stated that his military occupation specialty (MOS) was engineering and that, while in Vietnam, he was stationed next to an infantry unit which fired cannons.  The Veteran then stated that he did not wear hearing protection at that time.  The Veteran stated that his ears were hurting at the time of his separation physical.  The Veteran stated that upon returning from the service, his mother and then his sister noticed his hearing was bad.  The Veteran then stated that the first time he had his hearing tested after he left the service was when he "got ready to retire", in either 2008 or 2009, which was when his hearing "started to really get bad."  The Veteran stated that he did automotive work for Chrysler for 38 years and didn't wear hearing protection, but added that the factory wasn't very noisy.  The Veteran stated that he experienced ringing in his ears during service, and when he came home, but never reported it to anyone.  The Veteran described his tinnitus as buzzing and ringing that is "constant" and "all the time."

In an effort to comply with the September 2016 remand, the RO scheduled a Compensation and Pension (C&P) examination in November 2016.  The opinion contained in the report of the C&P examination is inadequate.  

First, the medical examiner's opinion does not comply with the Board's remand directive to consider the Veteran's lay statements.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271; D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the examiner's opinion addresses hearing loss that develops "long after the exposure", but the Veteran's statements clearly indicate an assertion by the Veteran that he experienced it by the time he left service.  Furthermore, the examiner did not address the Veteran's statements that he had ringing in his ears while in service and after he came home.  While the examiner acknowledged the Veteran's statements regarding tinnitus, the rationale given for the opinion that tinnitus was less likely than not related to the Veteran's service was a word for word restatement of the rationale as to why the Veteran's hearing loss was less likely than not related to the Veteran's service.

Second, the examiner failed to properly address the Veteran's threshold shifts in hearing between induction and separation.  See, Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While noting normal hearing on the separation examination, the examiner failed to note and consider mild threshold shifts of 5 KHz in the Veteran's hearing between induction and separation specifically in both ears at 500 Hertz and 2000 Hertz, and the left ear at 4000 Hertz.

If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Stegall, at 271.  While the Board regrets additional delay in this case, the matter must be remanded for the above-mentioned reasons.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from August 2013 to the present.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, refer the claims folder to the examiner who performed the November 2016 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus. If that examiner is not available, the matter should be directed to a suitable substitute examiner.  

Following review of the Veteran's claims file, the examiner must provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's hearing loss and/or tinnitus first manifested during service or within a year of discharge from service, or is otherwise related to service, particularly due to acoustic trauma from heavy machinery and artillery fire, as opposed to any post-service intercurrent cause, such as exposure to acoustic trauma from working in a factory. 

In answering this question, please consider that it is conceded that the Veteran was exposed to acoustic trauma during his military service.

Please also note that the absence of a measured hearing loss alone during service cannot serve as the sole basis for finding that a current hearing loss disability is not related to service.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

The examiner should specifically address the findings of the audiometric testing conducted during service.

If the examiner who performed the November 2016 examination, or any substitute examiner, finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination and that examination should likewise take into account service audiometrics converted ISO-ANSI standards, where applicable.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




